Fourth Court of Appeals
                                        San Antonio, Texas
                                                 August 14, 2014

                                             No. 04-14-00587-CV

                       IN RE Richard ALVAREZ, Petra Davina Trevino-Rodriguez,
                                      and Eliberto Roy Trevino

                                       Original Mandamus Proceeding 1

                                                    ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

        On August 13, 2014, relators filed a petition for writ of mandamus and a motion for emergency
temporary stay. This court is of the opinion that a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in
interest may file a response to the petition for writ of mandamus in this court no later than August
21, 2014. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for temporary emergency relief is GRANTED. Any enforcement of the trial
court’s August 12, 2014 Order Granting Ex Parte Temporary Restraining Order is TEMPORARILY
STAYED until further order of this court.


           It is so ORDERED on August 14th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court




1
 This proceeding arises out of Cause No. 14-08-00236-CVF, styled Concerned Citizens of Pearsall and Henry
Martinez v. City of Pearsall, TX; Petra Davina Trevino-Rodriguez, Individually; Eliberto Roy Trevino, Individually;
and Richard Alvarez, Individually, pending in the 218th Judicial District Court, Frio County, Texas, the Honorable
Dick Alcala presiding.